DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  
The present application was filed on May 14, 2019, and is identified as a continuation-in-part of U.S. Patent Appl. No. 15/717,694 (hereinafter “the ‘694 application”) which is a continuation-in-part of U.S. Patent Appl. No. 12/904,090 (“the ‘090 application”), which claims priority to U.S. Provisional Appl. No. 61/251,677 (“the ‘677 application”).  
Independent claims 1 and 24 in the instant application appear to recite subject matter disclosed in newly added Figs. 6 and 7 and ¶¶[0097]-[0133] of corresponding U.S. Patent Appl. Publ. No. 2019/0272994 which is not disclosed in any of the ‘694, ‘090, and ‘677 applications.  Accordingly, claims 1 and 24 as well as dependent claims 2-23 and 25-31 are only entitled to the May 14, 2019, priority date of the instant application.  

Specification
The preceding objections to the disclosure are withdrawn in view of applicants’ submission of a replacement title and the addition of Gang He as an inventor. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 8-9, 19-21, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 9-10, and 31 of copending Application No. 15/717,694 (hereinafter “the ‘694 application”) in view of U.S. Patent No. 6,372,981 to Ueda, et al. (“Ueda”).  
Regarding claims 1-2, 8-9, 19-21, and 23, claims 1-2, 6, 9-10, and 31 recite substantially all of the limitations recited in claims 1-2, 8-9, 19-21, and 23 of the instant application, but do not explicitly recite the deposition of InGaP layers to form an InGaP cell.  However, in Fig. 5 and col. 7, l. 52 to col. 9, l. 15 as well as elsewhere throughout the entire reference Ueda teaches an analogous method of forming an optoelectronic device from a Group III-V compound semiconductor in which an InGaP alloy is grown on a GaAs substrate in order to form a high performance solar cell.  In col. 8, ll. 16-42 Ueda specifically teaches that the InGaP layer is formed by supplying trimethylgallium, trimethylindium, and phosphine as source gases in order to form, inter alia, an n+ In0.5Ga0.5P buffer layer (54) and an n- In0.5Ga0.5P base layer (56) on a GaAs substrate(52) and (53).  Thus, a person of ordinary skill in the art would look to the teachings of Ueda .   
This is a provisional nonstatutory double patenting rejection.

Claims 24-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-27 and 29-30 of copending Application No. 15/717,694 (hereinafter “the ‘694 application”) because claims 24-27 and 29-30 of the ‘694 application recite substantially all of the limitations recited in claims 24-30 of the instant application.  
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 8, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11, and 14-15 of U.S. Patent No. 9,834,860 (hereinafter “the ‘860 patent”) in view of Ueda.
Regarding claims 1-2, 8, and 19-20, claim 1 of the ‘860 patent recites substantially all of the limitations recited in claims 1-2, 8, and 19-20 of the instant application, but does not explicitly recite the deposition of InGaP layers to form an InGaP cell.  However, in Fig. 5 and col. 7, l. 52 to col. 9, l. 15 as well as elsewhere throughout the entire reference Ueda teaches an analogous method of forming an optoelectronic device from a Group III-V compound semiconductor in which an InGaP alloy is grown on inter alia, an n+ In0.5Ga0.5P buffer layer (54) and an n- In0.5Ga0.5P base layer (56) on a GaAs substrate(52) and (53).  Thus, a person of ordinary skill in the art would look to the teachings of Ueda and would readily recognize that high-performance solar cells may be produced from InGaP and would be motivated to substitute the gallium- and arsenic-containing gases utilized in the method of Washington with gallium-, indium-, and phosphorous-containing precursor gases in order to form an optoelectronic device such as an InGaP-based high performance solar cell which has the desired bandgap.  

Claims 24-27 and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 and 14-15 of the ‘860 patent.
Regarding claims 24-25 and 31, claim 9 of the ‘860 patent recites substantially all of the limitations recited in claims 24-25 and 31 of the instant application.  
Regarding claim 26, claim 10 of the ‘860 patent recites substantially all of the limitations recited in claim 26 of the instant application.  
Regarding claim 27, claim 11 of the ‘860 patent recites substantially all of the limitations recited in claim 27 of the instant application.  
Regarding claim 30, claims 14-15 of the ‘860 patent recites substantially all of the limitations recited in claim 30 of the instant application.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2, 4-5, 7-16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2018/0019117 to Washington, et al. (hereinafter “Washington”) in view of U.S. Patent No. 6,372,981 to Ueda, et al. (“Ueda”). 
Regarding claim 1, Washington teaches a method for forming a semiconductor material on a wafer (see, e.g., the Abstract, Figs. 1-5, and entire reference), comprising:  
heating a wafer to a deposition temperature in a range between 550°C and 900°C within a processing system (see, e.g., Figs. 1-2, ¶¶[0029]-[0041], and ¶¶[0050]-[0060] which teach heating a wafer to a deposition temperature of between 550 and 900 °C in a processing system);
exposing the wafer to a deposition gas comprising a gallium precursor gas, indium precursor gas and phosphine at a total pressure in a range between 20 Torr and 1000 Torr (see, e.g., Figs. 1-2, ¶¶[0029]-[0041], and ¶¶[0050]-[0060] which teach supplying precursor gases comprised of Ga and As at a pressure of between 20 and 1,000 Torr); and
depositing one or more layers on the wafer at a deposition rate selected from the group consisting of 8 m/hr, 10 m/hr, 20 m/hr, 30 m/hr, and a range of 8-120 m/hr deposition rates (see, e.g., Figs. 1-2, ¶¶[0029]-[0041], and ¶¶[0050]-[0060] which teach depositing a one or more GaAs layers at a growth rate of 30 to 120 
wherein multiple layers, including the one or more layers, form an InGaP cell (see, e.g., Figs. 1-2, ¶¶[0029]-[0041], and ¶¶[0050]-[0060] which teach forming a GaAs cell).
Washington does not explicitly teach exposing the wafer to a deposition gas comprising indium and phosphine in order to deposit one or more layers having InGaP in order to form an InGaP cell, wherein the InGaP has a range of compositions represented by lnxGa1-xP with x being the composition of indium, wherein the indium composition is in a range between 30% to 70% when the one or more InGaP layers are mismatched to the wafer and the wafer is a GaAs substrate, and wherein the indium composition is 50% +/-4% when the one or more InGaP layers are lattice-matched to GaAs.  However, in Fig. 5 and col. 7, l. 52 to col. 9, l. 15 as well as elsewhere throughout the entire reference Ueda teaches an analogous method of forming an optoelectronic device from a Group III-V compound semiconductor in which an InGaP alloy is grown on a GaAs substrate in order to form a high performance solar cell.  In col. 8, ll. 16-42 Ueda specifically teaches that the InGaP layer is formed by supplying trimethylgallium, trimethylindium, and phosphine as source gases in order to form, inter alia, an n+ In0.5Ga0.5P buffer layer (54) and an n- In0.5Ga0.5P base layer (56) on a GaAs substrate(52) and (53).  Thus, a person of ordinary skill in the art would look to the teachings of Ueda and would readily recognize that high-performance solar cells may be produced from InGaP and would be motivated to substitute the gallium- and arsenic-containing gases utilized in the method of Washington with gallium-, indium-, and phosphorous-containing precursor gases in order to form an optoelectronic device such as an InGaP-based high performance solar cell which has the desired bandgap.  Moreover, a person of ordinary skill in the art would be motivated to xGa1-xP layer having a lattice composition in which x = 0.50 in order to produce an lnxGa1-xP compound semiconductor having the desired bandgap and lattice match to the GaAs substrate.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Washington does not explicitly teach that the one or more InGaP layers are grown mismatched to the wafer, wherein the wafer is a GaAs substrate.  However, as noted supra with respect to the rejection of claim 1, in col. 8, ll. 16-42 Ueda specifically teaches a method of forming an InGaP-based solar cell by supplying trimethylgallium, trimethylindium, and phosphine as source gases in order to form, inter alia, an n+ In0.5Ga0.5P buffer layer (54) and an n- In0.5Ga0.5P base layer (56) on a GaAs substrate(52) and (53).  Since InGaP and GaAs have differing lattice constants the InGaP layer is therefore considered to be mismatched to the GaAs substrate.  
Regarding claim 4, Washington does not explicitly teach that the InGaP cell is part of an optoelectronic device or an electronic device.  However, as noted supra with respect to the rejection of claims 1-3, in Fig. 5 and col. 7, l. 52 to col. 9, l. 15 as well as elsewhere throughout the entire reference Ueda teaches an analogous method of forming an optoelectronic device from a Group III-V compound semiconductor in which an InGaP alloy is grown on a GaAs substrate in order to form an optoelectronic device such as a 
Regarding claim 5, Washington does not explicitly teach that the optoelectronic device includes a light-emitting diode (LED), a laser, a transistor-laser, a photodetector, or a photovoltaic, including a solar cell.  However, as noted supra with respect to the rejection of claims 1-3, in Fig. 5 and col. 7, l. 52 to col. 9, l. 15 as well as elsewhere throughout the entire reference Ueda teaches an analogous method of forming an optoelectronic device from a Group III-V compound semiconductor in which an InGaP alloy is grown on a GaAs substrate in order to form an optoelectronic device such as a high performance solar cell.  Thus, a person of ordinary skill in the art would look to the combined teachings of Washington and Ueda and would be motivated to produce an optoelectronic device such as a solar cell from an InGaP cell in order to produce a high-performance photovoltaic device having the desired bandgap.  
Regarding claim 7, Washington teaches that the gallium precursor gas and the indium precursor gas includes one or more of TMIn, TEIn, TMGa, TEGa, PH3, or TBP (tert-butylphosphine) (see, e.g., ¶[0023] which teaches that the Ga and In precursors may contain TMGa and TMIn; alternatively, see col. 8, ll. 16-42 of Ueda which specifically teach that the InGaP layer is formed by supplying trimethylgallium, trimethylindium, and phosphine as source gases).  
Regarding claim 8, Washington teaches that for the 8-120 m/hr deposition rates the range of the deposition temperature is between 550°C and 900°C (see, e.g., Fig. 2 m/h; alternatively, see col. 6, ll. 21-29 and col. 7, ll. 34-41 of Ueda which teach that the GaAs buffer layer (53) is conventionally grown at a temperature of 700 °C; accordingly, a person of ordinary skill in the art would be motivated to start at a temperature in the range of 700 °C and would utilize routine experimentation to determine the optimal growth temperature for the deposition of the InGaP layer used for the production of a solar cell).  
Regarding claim 9, Washington teaches that the deposition gas further comprises a carrier gas comprising a mixture of hydrogen and argon (see, e.g., ¶[0027] which teaches the use of a carrier gas comprised of hydrogen and argon).  
Regarding claim 10, Washington teaches that the cell is deposited over a sacrificial layer having a thickness between 1 nm and 200 nm, the sacrificial layer being disposed over a buffer layer, the buffer layer having a thickness in a range of 50 nm to 2000 nm, and the buffer layer being disposed over the wafer (see, e.g., Fig. 1 and ¶¶[0029]-[0032] which teach that the cell (110) is deposited over a sacrificial layer (116) having a thickness of less than 20 nm which is deposited over a buffer layer (114) having a thickness of 100 to 1,000 nm, which is deposited over the substrate (112)).  Washington does not explicitly teach that the cell is an InGaP cell.  However, as noted supra with respect to the rejection of claim 1, in Fig. 5 and col. 7, l. 52 to col. 9, l. 15 as well as elsewhere throughout the entire reference Ueda teaches an analogous method of forming an optoelectronic device from a Group III-V compound semiconductor in which an InGaP alloy is grown on a GaAs substrate in order to form a high performance solar cell.  Thus, a person of ordinary skill in the art would look to the teachings of Ueda and would readily 
Regarding claim 11, Washington teaches that the sacrificial layer is made of one of AlAs, AllnP, AIGaAs, AlInGaP, or InGaP (see, e.g., Fig. 1 and ¶¶[0029]-[0032] which teach that the sacrificial layer (116) may be made of AlAs).  
Regarding claim 12, Washington teaches that 
the multiple layers form an n-type stack and a p-type stack (see, e.g., Fig. 1 and ¶¶[0033]-[0041] which teach that multiple layers form an n-type (120) and p-type (130) stack),
the n-type stack having an emitter layer disposed on or over a first passivation layer, the first passivation layer being disposed on or over a first contact layer (see, e.g., Fig. 1 and ¶¶[0033]-[0041] which teach that the n-type stack (120) includes an emitter layer (126) disposed on a passivation layer (124) which is disposed on a contact layer (122)), and
the p-type stack having a second contact layer disposed on or over a second passivation layer, the second passivation layer being disposed on or over an absorber layer (see, e.g., Fig. 1 and ¶¶[0033]-[0041] which teach that the p-type stack (130) includes a contact layer (136) disposed on a passivation layer (134) which is disposed on an absorber layer (132)).  
Washington does not explicitly teach that the stack is an InGaP stack.  However, as noted supra with respect to the rejection of claim 1, in Fig. 5 and col. 7, l. 52 to col. 9, 
Regarding claim 13, Washington and Ueda do not explicitly teach that the cell forms an n-on-p solar cell, a p-on-n solar cell, an n-i-p solar cell, or a p-i-n solar cell (see, e.g., ¶[0033] which teaches that the cell (110) may contain an n-type stack disposed on or over a p-type stack).  Washington does not explicitly teach that the stack is an InGaP stack.  However, as noted supra with respect to the rejection of claim 1, in Fig. 5 and col. 7, l. 52 to col. 9, l. 15 as well as elsewhere throughout the entire reference Ueda teaches an analogous method of forming an optoelectronic device from a Group III-V compound semiconductor in which an InGaP alloy is grown on a GaAs substrate in order to form a high performance solar cell.  Thus, a person of ordinary skill in the art would look to the teachings of Ueda and would readily recognize that high-performance solar cells may be produced from InGaP and would be motivated to substitute the GaAs-based cell produced in the method of Washington with an InGaP cell in order to form an optoelectronic device such as a high performance solar cell which has the desired bandgap.  
Regarding claim 14, Washington and Ueda teach that the InGaP cell is a front-junction device or a rear-junction device (see, e.g., Fig. 1 and ¶¶[0029]-[0041] of Washington which teach that the cell (110) is a front-junction device; alternatively, see Fig. 5 and col. 7, l. 52 to col. 9, l. 3 of Ueda which teach that the InGaP cell is a front-junction device).  
Regarding claim 15, Washington does not explicitly teach that the InGaP cell is a front-junction solar cell or a rear-junction solar cell.  However, in Fig. 5 and col. 7, l. 52 to col. 9, l. 3 of Ueda teach that the InGaP cell is a front-junction solar cell.  Thus, a person of ordinary skill in the art would recognize that the cell (110) in Fig. 1 of Washington may be in the form of a front-junction solar cell with the motivation for doing so being to produce an optoelectronic device having the desired bandgap and structure for a particular application.  
Regarding claim 16, Washington teaches that the cell includes one or more p-n junctions, and at least one of the one or more p-n junctions is a homojunction (see, e.g., Fig. 1 and ¶¶[0029]-[0041] which teach that a p-n junction is formed between the p-type (130) and n-type (120) stacks are both comprised of GaAs), but does not explicitly teach that the cell is InGaP with InGaP on both sides of the junction.  However, in Fig. 5 and col. 7, l. 52 to col. 9, l. 3 Ueda teaches an embodiment of an optoelectronic device in which an InGaP alloy is utilized as the base (56) and emitter (57) layer in a p-n junction in order to form a high performance solar cell.  Thus, a person of ordinary skill in the art would look to the teachings of Ueda and would readily recognize that high-performance solar cells may be produced from a homojunction comprised of InGaP.  
Regarding claim 19, Washington teaches that the range of the deposition temperature is between 600°C and 800°C (see, e.g., Figs. 1-2, ¶¶[0029]-[0041], and ¶¶[0050]-[0060] which teach heating a wafer to a deposition temperature of between 550 and 900 °C in a processing system). 
Regarding claim 20, Washington teaches that the total pressure is selected from the group consisting of:  between 20 Torr and 760 Torr, between 50 Torr and 450 Torr, and between 100 Torr and 250 Torr (see, e.g., Figs. 1-2, ¶¶[0029]-[0041], and ¶¶[0050]-[0060] which teach supplying precursor gases comprised of Ga and As at a pressure of between 20 and 1,000 Torr).
Regarding claim 21, Washington teaches that the method is performed as part of a metal organic chemical vapor deposition (MOCVD) process that uses reactors with or without a showerhead configuration (see, e.g., ¶[0028] which teach that film growth occurs via MOCVD and ¶[0042] which teach that the deposition gas passes through a showerhead).
Regarding claim 23, Washington teaches that the deposition rate under V/lll ratios of 1 to 300 (see, e.g., ¶[0025] which teach that the Group V/III ratio may be 30:1 to 60:1 or greater). 

Claim Rejections - 35 USC §§ 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 24-31 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Washington or, alternatively, under 35 U.S.C. 103 as being unpatentable over Washington in view of U.S. Patent Appl. Publ. No. 2006/0252242 to Hanna, et al. (“Hanna”). 
Regarding claim 24, Washington teaches a method of forming a cell (see, e.g., the Abstract, Figs. 1-5, and entire reference), comprising: 
heating a substrate comprising gallium and arsenic to a temperature in a range between 550°C and 900°C within a processing system (see, e.g., Figs. 1-2, ¶¶[0029]-[0041], and ¶¶[0050]-[0060] which teach heating a GaAs wafer (112) to a deposition temperature of between 550 and 900 °C in a processing system);
exposing the substrate to a deposition gas comprising a gallium precursor gas and arsine (see, e.g., Figs. 1-2, ¶¶[0029]-[0041], and ¶¶[0050]-[0060] which teach supplying precursor gases comprised of Ga and As at a pressure of between 20 and 1,000 Torr); 
depositing an n-type contact layer comprising gallium and arsenic over the substrate, the n-type contact layer having a thickness of 100 nm or less (see, e.g., Fig. 1 & 5, ¶¶[0029]-[0041], and ¶¶[0080]-[0093] which teach depositing an n-type contact layer (122) having a thickness of 100 nm or less in step (530));
depositing a first passivation layer comprising one or more of the following elements: gallium, indium, aluminum, and phosphorous over the substrate, the first passivation layer having a thickness of 100 nm or less (see, e.g., Fig. 1 & 5, ¶¶[0029]-[0041], and ¶¶[0080]-[0093] which teach depositing a first passivation layer (124) comprised of Ga in step (540));
depositing an n-type or p-type absorber layer comprising one or more of the following elements: gallium, indium, aluminum and phosphorous over the 
depositing a second passivation layer comprising one or more of the following elements: indium, gallium, aluminum and phosphorous over the substrate, the second passivation layer having a thickness of 2000 nm or less (see, e.g., Fig. 1 & 5, ¶¶[0029]-[0041], and ¶¶[0080]-[0093] which teach depositing a second passivation layer (134) having a thickness of 300 nm or less in step (560)); and
depositing a p-type contact layer comprising one or more of the following elements: aluminum, gallium, and arsenic over the substrate, the p-type contact layer having a thickness of 2000 nm or less (see, e.g., Fig. 1 & 5, ¶¶[0029]-[0041], and ¶¶[0080]-[0093] which teach depositing a p-type contact layer (136) comprising Ga in step (570)),
wherein each of the n-type contact layer, the first passivation layer, the n-type or p-type absorber layer, the n-type or p-type emitter layer, the second passivation layer, and the p-type contact layer is deposited at a deposition rate selected from the group consisting of 30 m/hr, 40 m/hr, 50 m/hr, 55 m/hr, 60 m/hr, 70 m/hr, 80 m/hr, and a range of 8-120 m/hr deposition rates (see, e.g., Fig. 1 & 5, ¶¶[0029]-[0041], and ¶¶[0080]-[0093] which teach that deposition is performed at a rate of 30 to 120 m/hr in step (570)).
It is noted that although claim 24 does not explicitly require that the first passivation, the absorber layer, or the first absorber layer further are further comprised of In, Al, and/or P, the inclusion of one or more of these additional Group III or V elements prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 25, Washington teaches that for the 8-120 m/hr deposition rates the range of the deposition temperature is between 550°C and 900°C (see, e.g., Figs. 1-2, ¶¶[0029]-[0041], and ¶¶[0050]-[0060] which teach heating a GaAs wafer (112) to a deposition temperature of between 550 and 900 °C in a processing system).
Regarding claim 26, Washington teaches 
depositing a sacrificial layer comprising aluminum and arsenic over the substrate at a deposition rate selected from the group consisting of 30 m/hr, 40 m/hr, 50 m/hr, 55 m/hr, 60 m/hr, 70 m/hr, 80 m/hr, and 90-120 m/hr deposition rates, the sacrificial layer having a thickness of 200 nm or less (see, e.g., Fig. 1 and ¶¶[0029]-[0041] which teach depositing a sacrificial layer (116) comprised of AlAs over the substrate (112); see also ¶¶[0022]-[0024] which teaches that the deposition rate may be from 30 to 120 m/hr); 
depositing the n-type contact layer over the sacrificial layer (see, e.g., Fig. 1 & 5, ¶¶[0029]-[0041], and ¶¶[0080]-[0093] which teach depositing an n-type contact layer (122) over the sacrificial layer (116) in step (530));
depositing the first passivation layer over the n-type contact layer (see, e.g., Fig. 1 & 5, ¶¶[0029]-[0041], and ¶¶[0080]-[0093] which teach depositing the first passivation layer (124) over the n-type contact layer (122) in step (540));
depositing the n-type or p-type absorber layer over the first passivation layer (see, e.g., Fig. 1 & 5, ¶¶[0029]-[0041], and ¶¶[0080]-[0093] which teach depositing the p-type absorber layer (132) over the first passivation layer (124) in step (550));
depositing the second passivation layer over the n-type of p-type absorber layer (see, e.g., Fig. 1 & 5, ¶¶[0029]-[0041], and ¶¶[0080]-[0093] which teach depositing the second passivation layer (134) over the p-type absorber layer (132) in step (560)); and
depositing the p-type contact layer over the second passivation layer (see, e.g., Fig. 1 & 5, ¶¶[0029]-[0041], and ¶¶[0080]-[0093] which teach depositing the p-type contact layer (136) over the passivation layer (134) in step (570)).
Regarding claim 27, Washington teaches
depositing a buffer layer comprising gallium and arsenic on the substrate at a deposition rate selected from the group consisting of a 30 m/hr deposition rate, a 40 m/hr deposition rate, a 50 m/hr deposition rate, a 55 m/hr deposition rate, and a 60 m/hr deposition rate or greater, the buffer layer having a thickness in a range between 50 nm and 2000 nm (see, e.g., Figs. 1 & 5, ¶¶[0029]-[0032], and ¶¶[0080]-[0093] which teach depositing a buffer layer (114) comprised of GaAs having a thickness of 100 to 1,000 nm over the substrate (112); see also ¶¶[0022]-[0024] which teaches that the deposition rate may be from 30 to 120 m/hr); and
depositing the sacrificial layer over the buffer layer (see, e.g., Fig. 1 and ¶¶[0029]-[0032] which teach that the sacrificial layer (116) is deposited over the buffer layer (114)).  
Regarding claim 28, Washington teaches depositing a sacrificial layer comprising aluminum and arsenic over the substrate at a deposition rate selected from the group consisting of 30 m/hr, 40 m/hr, 50 m/hr, 55 m/hr, 60m/hr, 70 m/hr, 80 m/hr, and 90-120 m/hr deposition rates, the sacrificial layer having a thickness of 200 nm or less (see, e.g., Figs. 1 & 5, ¶¶[0029]-[0032], and ¶¶[0080]-[0093] which teach depositing a sacrificial layer (116) comprised of AlAs having a thickness of less than 20 nm over the m/hr).
Regarding claim 29, Washington teaches depositing a buffer layer comprising gallium and arsenic on the substrate at a deposition rate selected from the group consisting of 30 m/hr, 40 m/hr, 50 m/hr, 55 m/hr, 60 m/hr, 70 m/hr, 80 m/hr, and 90-120 m/hr deposition rates, the buffer layer having a thickness in a range between 50 nm and 2000 nm; and depositing the sacrificial layer over the buffer layer (see, e.g., Figs. 1 & 5, ¶¶[0029]-[0032], and ¶¶[0080]-[0093] which teach depositing a sacrificial layer (116) having a thickness of less than 20 nm a the buffer layer (114) comprised of GaAs having a thickness of 100 to 1,000 nm, which is deposited over the substrate (112)).  
Regarding claim 30, Washington teaches that exposing the substrate to a deposition gas further comprises:  exposing the substrate to a total pressure of 450 Torr or less, or exposing the substrate to a total pressure of at least 780 Torr (see, e.g., Figs. 1-2, ¶¶[0029]-[0041], and ¶¶[0050]-[0060] which teach supplying precursor gases comprised at pressures of between 20 and 1,000 Torr).
Regarding claim 31, Washington teaches depositing an n-type or p-type emitter layer having a thickness of 2000 nm or less (see, e.g., Figs. 1 & 5 and ¶¶[0080]-[0093] which teach depositing an n-type emitter layer (126) having a thickness of 3,000 nm or less).




Claim Rejections - 35 USC § 103
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washington in view of Ueda and further in view of U.S. Patent No. 6,876,013 to Okano, et al. (“Okano”). 
Regarding claim 18, Washington and Ueda do not explicitly teach that the InGaP cell includes a graded junction and at least one of the one or more layers having InGaP is part of the graded junction.  However, in col. 9, l. 53 to col. 10, l. 65 and Example 2 in col. 14, l. 40 to col. 15, l. 14 as well as elsewhere throughout the entire reference Okano teaches an analogous method of producing a p-n junction for an electronic or optoelectronic device in which the junction layer is formed of an n-type Group III-V compound semiconductor layer having a composition gradient region.  In col. 9, l. 59 to col. 10, l. 50 Okano specifically teaches that the n-type Group III-V semiconductor is GaxIn1-xP in which the Ga composition (x) is continuously reduced in the thickness direction from the interface such that the lattice parameter and bandgap of the GaxIn1-xP compound semiconductor is gradually changed.  In this manner the GaxIn1-xP layer can be tailored to the desired band gap and/or to better match the lattice constant of adjoining layers. Thus, a person of ordinary skill in the art would look to the teachings of Okano and would be motivated to utilize a gradient junction for one or more of the InGaP layers utilized in the method of Washington and Ueda in order to produce a solar cell having individual layer with the desired band gap and lattice constant.  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washington in view of Ueda and further in view of U.S. Patent No. 6,211,539 to Johnston, et al. (“Johnston”). 
Regarding claim 22, Washington and Ueda do not explicitly teach that a bubbler temperature for the indium precursor gas is in the range of 15° C to 60° C.  However, in col. 3, l. 8 to col. 5, l. 55 Johnston teaches a method of depositing an InP epitaxial layer onto a substrate using a precursor such as trimethylindium which is contained within a bubbler while a carrier gas is passed therethrough.  In col. 4, ll. 5-10 Johnston specifically teaches that a saturated gas flow is typically obtained by heating the bubbler to a temperature in the overlapping range of 60 to 100 °C.  Thus, a person of ordinary skill in the art would look to the teachings of Johnston and would readily recognize that the indium precursor gas utilized in the method of Washington and Ueda may be delivered via the use of a bubbler which is heated to within the claimed range of 15 to 60 °C with the motivation for doing so being to produce a flow of indium precursor sufficient to yield the desired growth rate and In composition.  

Response to Arguments
Applicants’ arguments filed October 22, 2021, have been fully considered but they are not persuasive. 
Applicants have incorporated the subject matter of claim 3 into claim 1 and contend that Ueda does not teach or suggest InxGa1-xP having a range of compositions x as recited in amended claim 1.  See applicants’ 10/22/21 reply, pp. 14-17.  Applicants’ argument is noted, but is unpersuasive.  As amended, claim 1 merely requires that InxGa1-xP be in the 0.5Ga0.5P buffer layer (54) and an In0.5Ga0.5P base layer (56) are grown on a GaAs substrate (53).  Accordingly, Ueda teaches the growth of multiple layers of InxGa1-xP with x = 0.5 on a GaAs substrate which therefore reads upon the language of claim 1 whether the InxGa1-xP is or is not lattice matched to the substrate.  
Applicants subsequently argue against the rejection of claim 24 by contending that the instant application is entitled to the “correct priority date” in view of the addition of Gang He as an inventor and that, in view of this, Washington is not considered a prior art reference and must be withdrawn.  Id. at pp. 17-18.  Applicants’ argument is noted, but it is pointed out that claims 1 and 24 do, in fact, contain additional features which are not present in any of the parent applications and, as such, are only entitled to the May 14, 2019, filing date of the instant application.  As an example, claim 1 recites growth rates of 8, 10, and 20 m/h while claim 24 recites deposition rates of 8 to 120 m/h.  Since the lower growth rates of 8 to 20 m/h are not disclosed in any of the parent applications it is considered new matter and, as such, claims 1 and 24 are only entitled to the May 14, 2019, filing date of the instant application.  In ¶[0010] Washington does not specifically teach the deposition of an InGaP layer, but actually teaches the growth of a GaAlInP layer such as that disclosed in Example 3 at ¶[0045] of Washington.  Furthermore, Washington does not specifically teach a cell which includes the specific first passivation layer, n- or p-type absorber layer, and second passivation layer which contain indium, gallium, aluminum, and phosphorous in combination with the recited n- and p-type contact layers inter alia, a first passivation layer, n- or p-type absorber layer, and second passivation layer which contain indium, gallium, aluminum, and phosphorous in Fig. 7 and claim 24 of the instant application means that claims 1 and 24 are only entitled to the May 14, 2019, filing date of the instant application.  Finally, it is pointed out that the parent applications, U.S. Appl. Nos. 15/717,694 and 12/904,090 and provisional Appl. No. 61/251,677 have a different inventorship (i.e., inventors which are not common to the instant application) and, hence, are considered as being “by another” within the meaning of 35 U.S.C. 102(a)(2). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.